Exhibit 10.2

ADOPTION AGREEMENT

 

1.01 PREAMBLE

 

   By the execution of this Adoption Agreement the Plan Sponsor hereby [complete
(a) or (b)]

 

(a)

  ☒    adopts a new plan as of January 1, 2018                 [month, day,
year]

(b)

  ☐    amends and restates its existing plan as of                         
[month, day, year] which is the Amendment Restatement Date. Except as otherwise
provided in Appendix A, all amounts deferred under the Plan prior to the
Amendment Restatement Date shall be governed by the terms of the Plan as in
effect on the day before the Amendment Restatement Date.      Original Effective
Date:                          [month, day, year]      Pre-409A
Grandfathering:       ☐ Yes     ☐ No

 

1.02 PLAN

 

   Plan Name: Kennametal Inc. Restoration Plan

 

   Plan Year:  December 31                                      
                              

 

1.03 PLAN SPONSOR

 

Name:    Kennametal Inc. Address:    1600 Technology Way, Latrobe, PA 15650
Phone # :    724-539-8338 EIN:    25-0900168 Fiscal Yr:    June 30

 

   Is stock of the Plan Sponsor, any Employer or any Related Employer publicly
traded on an established securities market?

 

   ☒  Yes        ☐  No

 

- 1 -

October 3, 2017



--------------------------------------------------------------------------------

1.04 EMPLOYER

 

   The Plan Sponsor and any Related Employers, as selected and approved by the
Administrator have been authorized by the Plan Sponsor to participate in the
Plan.

 

1.05 ADMINISTRATOR

 

   The Plan Sponsor has designated the following party or parties to be
responsible for the administration of the Plan:

 

Name:    The Compensation Committee of the Board Address:        1600 Technology
Way, Latrobe, PA 15650

 

Note:    The Administrator is the person or persons designated by the Plan
Sponsor to be responsible for the administration of the Plan. Neither Fidelity
Employer Services Company nor any other Fidelity affiliate can be the
Administrator.

 

1.06 KEY EMPLOYEE DETERMINATION DATES

 

   The Employer has designated June 30                 as the Identification
Date for purposes of determining Key Employees.

 

   In the absence of a designation, the Identification Date is December 31.

 

   The Employer has designated July 1                 as the effective date for
purposes of applying the six month delay in distributions to Key Employees.

 

   In the absence of a designation, the effective date is the first day of the
fourth month following the Identification Date.

 

- 2 -

October 3, 2017



--------------------------------------------------------------------------------

2.01 PARTICIPATION

 

(a)   ☒   Employees [complete (i), (ii) or (iii)]   (i)   ☐       Eligible
Employees are selected by the Employer.   (ii)   ☒   Eligible Employees are
those employees of the Employer who satisfy the following criteria:      

Those Employees who’s Compensation is anticipated to exceed

 

     

the Internal Revenue Code Sec. 401(a)(17) limit in effect as of

 

     

the 1st day of the applicable Plan Year (or $270,000 for the 1st

 

     

Plan Year) based upon the Employees Compensation earned in

 

     

the prior calendar year and those Employees who have

 

     

previously met the requirements for initial eligibility.

 

 

(iii)

  ☐   Employees are not eligible to participate. (b)   ☒   Directors [complete
(i), (ii) or (iii)]   (i)   ☐  

All Directors are eligible to participate.

  (ii)   ☐  

Only Directors selected by the Employer are eligible to participate.

  (iii)   ☒  

Directors are not eligible to participate.

 

- 3 -

October 3, 2017



--------------------------------------------------------------------------------

3.01 COMPENSATION

 

   For purposes of determining Participant contributions under Article 4 and
Employer contributions under Article 5, Compensation shall be defined in the
following manner [complete (a) or (b) and select (c) and/or (d), if applicable]:

 

(a)     ☐   Compensation is defined as:                                        
          (b)     ☒   Compensation as defined in the Kennametal Thrift Plus Plan
without regard to the limitation in Section 401(a)(17) of the Code for such Plan
Year plus, for purposes of any Employer Contributions provided under
Section 5.01, any amounts deferred as Participant Contributions to this Plan for
the applicable Plan Year.   (c)     ☐   Director Compensation is defined as:    
                      (d)     ☐   Compensation shall, for all Plan purposes, be
limited to $            .   (e)     ☐   Not Applicable.  

 

3.02 BONUSES

 

   Compensation, as defined in Section 3.01 of the Adoption Agreement, includes
the following type of bonuses that will be the subject of a separate deferral
election:

 

Type

  

Will be treated as Performance

Based Compensation

       

 

  Yes  

 

 

  No  

  

  Annual Incentive Plan

   ☒   ☐   

  Sales Incentive Plan

   ☒   ☐         ☐   ☐         ☐   ☐         ☐   ☐   

 

- 4 -

October 3, 2017



--------------------------------------------------------------------------------

4.01 PARTICIPANT CONTRIBUTIONS

 

   If Participant contributions are permitted, complete (a), (b), and (c).
Otherwise complete (d).

 

  (a) Amount of Deferrals

 

     A Participant may elect within the period specified in Section 4.01(b) of
the Adoption Agreement to defer the following amounts of remuneration. For each
type of remuneration listed, complete “dollar amount” and / or “percentage
amount”.

 

     (i)   Compensation Other than Bonuses [do not complete if you complete
(iii)]

 

Type of Remuneration        Dollar Amount    % Amount         Increment         
      Min                Max                Min               Max        

(a)    Base Compensation  

             0%   50%   1%

(b)

                      

(c)

                      

 

     Note: The increment is required to determine the permissible deferral
amounts. For example, a minimum of 0% and maximum of 20% with a 5% increment
would allow an individual to defer 0%, 5%, 10%, 15% or 20%.

 

     (ii) Bonuses [do not complete if you complete (iii)]

 

    Type of Bonus       Dollar Amount   % Amount         Increment        
      Min               Max               Min               Max        
(a)    Annual Incentive Bonus             0%   100%   1% (b)    Sales Incentive
Bonus             0%   100%   1%

(c)

                   

 

     (iii) Compensation [do not complete if you completed (i) and (ii)]

 

Dollar Amount    % Amount          Increment             Min         
      Max                Min                Max                                 
  

 

     (iv) Director Compensation

 

Type of Compensation       Dollar Amount   % Amount         Increment        
      Min               Max               Min               Max        

Annual Retainer

                   

Meeting Fees

                   

Other:

                   

Other:

                   

 

- 5 -

October 3, 2017



--------------------------------------------------------------------------------

  (b) Election Period

 

     (i)     Performance Based Compensation

A special election period

☒     Does                 ☐     Does Not

apply to each eligible type of performance based compensation referenced in
Section 3.02 of the Adoption Agreement.

The special election period, if applicable, will be determined by the Employer.

 

     (ii)     Newly Eligible Participants

An employee who is classified or designated as an Eligible Employee during a
Plan Year

☐     May                 ☒     May Not

elect to defer Compensation earned during the remainder of the Plan Year by
completing a deferral agreement within the 30 day period beginning on the date
he is eligible to participate in the Plan.

 

  (c) Revocation of Deferral Agreement

 

     A Participant’s deferral agreement

 

     ☒     Will

     ☐     Will Not

 

     be cancelled for the remainder of any Plan Year during which he receives a
hardship distribution of elective deferrals from a qualified cash or deferred
arrangement maintained by the Employer to the extent necessary to satisfy the
requirements of Reg. Sec. 1.401(k)-1(d)(3). If cancellation occurs, the
Participant may resume participation in accordance with Article 4 of the Plan.

 

  (d) No Participant Contributions

 

     ☐     Participant contributions are not permitted under the Plan.

 

- 6 -

October 3, 2017



--------------------------------------------------------------------------------

5.01 EMPLOYER CONTRIBUTIONS

 

   If Employer contributions are permitted, complete (a) and/or (b). Otherwise
complete (c).

 

   (a)      Matching Contributions

 

  (i) Amount

 

     For each Plan Year, the Employer shall make a Matching Contribution on
behalf of each Participant who defers Compensation for the Plan Year and
satisfies the requirements of Section 5.01(a)(ii) of the Adoption Agreement
equal to [complete the ones that are applicable]:

 

(A)

 

  ☐    

              [insert percentage] of the Compensation the Participant has
elected to defer for the Plan Year

(B)

 

  ☐

   An amount determined by the Employer in its sole discretion

(C)

 

  ☐

   Matching Contributions for each Participant shall be limited to $            
and/or             % of Compensation.

(D)

 

  ☐

   Other:                             

(E)

 

  ☒

   Not Applicable [Proceed to Section 5.01(b)]

 

  (ii) Eligibility for Matching Contribution

 

     A Participant who defers Compensation for the Plan Year shall receive an
allocation of Matching Contributions determined in accordance with
Section 5.01(a)(i) provided he satisfies the following requirements [complete
the ones that are applicable]:

 

(A)

 

  ☐    

   Describe requirements:          

 

         

 

    

(B)

 

  ☐

   Is selected by the Employer in its sole discretion to receive an allocation
of Matching Contributions   

(C)

 

  ☐

   No requirements   

 

- 7 -

October 3, 2017



--------------------------------------------------------------------------------

  (iii)   Time of Allocation

 

     Matching Contributions, if made, shall be treated as allocated [select
one]:

 

(A)     ☐        As of the last day of the Plan Year (B)     ☐    At such times
as the Employer shall determine in its sole discretion (C)     ☐    At the time
the Compensation on account of which the Matching Contribution is being made
would otherwise have been paid to the Participant (D)     ☐    Other:        

 

       

 

  

 

   (b)     Other Contributions

 

  (i) Amount

 

     The Employer shall make a contribution on behalf of each Participant who
satisfies the requirements of Section 5.01(b)(ii) equal to [complete the ones
that are applicable]:

 

(A)     ☐        An amount equal to              [insert number] % of the
Participant’s Compensation    (B)     ☒    An amount determined by the Employer
in its sole discretion    (C)     ☐    Contributions for each Participant shall
be limited to $                        (D)     ☒    Other:            The same
contribution percentage that the Participant would receive as either a Company
Matching and/or Discretionary Contribution in the Kennametal Thrift Plus Plan
offset by the maximum Contribution the Participant could have received under
such Thrift Plus Plan for the applicable Plan Year        

 

          

 

      (E)     ☐    Not Applicable [Proceed to Section 6.01]   

 

- 8 -

October 3, 2017



--------------------------------------------------------------------------------

  (ii)   Eligibility for Other Contributions

 

     A Participant shall receive an allocation of other Employer contributions
determined in accordance with Section 5.01(b)(i) for the Plan Year if he
satisfies the following requirements [complete the one that is applicable]:

 

(A)

 

☐

   Describe requirements:          

 

         

 

    

(B)

 

☒

   Is selected by the Employer in its sole discretion to receive an allocation
of other Employer contributions   

(C)

 

☐

   No requirements   

 

  (iii) Time of Allocation

 

     Employer contributions, if made, shall be treated as allocated [select
one]:

 

(A)   ☐    As of the last day of the Plan Year    (B)   ☒    At such time or
times as the Employer shall determine in its sole discretion    (C)   ☐   
Other:           

 

          

 

          

 

     

 

   (c)      No Employer Contributions

 

  ☐     Employer contributions are not permitted under the Plan.

 

- 9 -

October 3, 2017



--------------------------------------------------------------------------------

6.01 DISTRIBUTIONS

 

   The timing and form of payment of distributions made from the Participant’s
vested Account shall be made in accordance with the elections made in this
Section 6.01 of the Adoption Agreement except when Section 9.6 of the Plan
requires a six month delay for certain distributions to Key Employees of
publicly traded companies.

 

   (a) Timing of Distributions

 

(i)   All distributions shall commence in accordance with the following [choose
one]:   (A)     ☒    As soon as administratively feasible following the
distribution event but in no event later than the time prescribed by Treas. Reg.
Sec. 1.409A-3(d).   (B)     ☐        Monthly on specified day             
[insert day]   (C)     ☐    Annually on specified month and day             
[insert month and day]   (D)     ☐    Calendar quarter on specified month and
day [ month of quarter (insert 1,2 or 3);          day (insert day)] (ii)   The
timing of distributions as determined in Section 6.01(a)(i) shall be modified by
the adoption of:   (A)     ☐    Event Delay – Distribution events other than
those based on Specified Date or Specified Age will be treated as not having
occurred for          months [insert number of months].   (B)     ☐    Hold
Until Next Year – Distribution events other than those based on Specified Date
or Specified Age will be treated as not having occurred for twelve months from
the date of the event if payment pursuant to Section 6.01(a)(i) will thereby
occur in the next calendar year or on the first payment date in the next
calendar year in all other cases.   (C)     ☐    Immediate Processing – The
timing method selected by the Plan Sponsor under Section 6.01(a)(i) shall be
overridden for the following distribution events [insert events]:       
                                                                                
                                                                            (D)
    ☐    Not applicable.

 

- 10 -

October 3, 2017



--------------------------------------------------------------------------------

   (b) Distribution Events

Participants may elect the following payment events and the associated form or
forms of payment. If multiple events are selected, the earliest to occur will
trigger payment. For installments, insert the range of available periods (e.g.,
5-15) or insert the periods available (e.g., 5, 7, 9). For purposes of the
Specified Date event, this event can only be selected for Participant
Contributions as indicated in Section 4.01.

 

              Lump
Sum           Installments  

(i)    

  ☒        Specified Date    X                    years  

(ii)

  ☐        Specified Age                                  years  

(iii)

  ☐        Separation from Service                                  years  

(iv)

  ☒        Separation from Service plus 6 months    X         2-10   years  

(v)

  ☐        Separation from Service plus            months [not to exceed
           months]                                  years  

(vi)

  ☐        Retirement                                  years  

(vii)

  ☐        Retirement plus 6 months                                  years  

(viii)

  ☐        Retirement plus            months [not to exceed            months]
                                 years  

(ix)

  ☐        Disability                                  years  

(x)

  ☐        Death                                  years  

(xi)

  ☐        Change in Control                                  years   The
minimum deferral period for Specified Date or Specified Age event shall be one
(1) year.   Installments may be paid [select each that applies]   ☐  

  Monthly

         ☐  

  Quarterly

         ☒  

  Annually

        

 

  (c) Specified Date and Specified Age elections may not extend beyond age Not
Applicable [insert age or “Not Applicable” if no maximum age applies].

 

- 11 -

October 3, 2017



--------------------------------------------------------------------------------

   (d) Payment Election Override

Payment of the remaining vested balance of the Participant’s Account will
automatically occur at the time specified in Section 6.01(a) of the Adoption
Agreement in the form indicated upon the earliest to occur of the following
events [check each event that applies and for each event include only a single
form of payment]:

 

   EVENTS    FORM OF PAYMENT ☐    Separation from Service   
               Lump sum                 Installments ☐   

Separation from

Service before Retirement

                  Lump sum                Installments ☒    Death   
  X          Lump sum                Installments ☒    Disability   
  X          Lump sum                Installments ☐    Not Applicable   

 

   (e) Involuntary Cashouts

 

☐            If the Participant’s vested Account at the time of his Separation
from Service does not exceed $             distribution of the vested Account
shall automatically be made in the form of a single lump sum in accordance with
Section 9.5 of the Plan. ☒            There are no involuntary cashouts other
than those permitted under Section 9.9 of the Plan.

 

   (f) Retirement

 

☐            Retirement shall be defined as a Separation from Service that
occurs on or after the Participant [insert description of requirements]:      

 

     

 

   ☒            No special definition of Retirement applies.   

 

- 12 -

October 3, 2017



--------------------------------------------------------------------------------

   (g) Distribution Election Change

A Participant

 

☒      Shall ☐      Shall Not

be permitted to modify a scheduled distribution date and/or payment option in
accordance with Section 9.2 of the Plan.

A Participant shall generally be permitted to elect such modification two
(2) number of times.

Administratively, allowable distribution events will be modified to reflect all
options necessary to fulfill the distribution change election provision.

 

   (h) Frequency of Elections

The Plan Sponsor

 

☒      Has ☐      Has Not

Elected to permit annual elections of a time and form of payment for amounts
deferred under the Plan. If a single election of a time and/or form of payment
is required, the Participant will make such election at the time he first
completes a deferral agreement which, in all cases, will be no later than the
time required by Reg. Sec. 1.409A-2.

 

- 13 -

October 3, 2017



--------------------------------------------------------------------------------

7.01 VESTING

 

  (a) Matching Contributions

The Participant’s vested interest in the amount credited to his Account
attributable to Matching Contributions shall be based on the following schedule:

 

☐        Years of Service      Vesting %       0                       (insert
‘100’ if there is immediate vesting)    1                      2                
     3                      4                      5                      6     
                7                      8                      9                
  ☐    Other:                                                         
                                              ☐    Class year vesting applies.  
                                                   ☒    Not applicable.   

 

  (b) Other Employer Contributions

The Participant’s vested interest in the amount credited to his Account
attributable to Employer contributions other than Matching Contributions shall
be based on the following schedule unless such Participant has a Separation from
Service for Cause as defined in Section 8.1 of the Plan and Appendix A to this
Adoption Agreement:

 

☒        Years of Service      Vesting %       0        100           (insert
‘100’ if there is immediate vesting)    1                      2                
     3                      4                      5                      6     
                7                      8                      9                
  ☐    Other:                                                         
                                              ☐    Class year vesting applies.  
                                                   ☐      Not applicable.

 

- 14 -

October 3, 2017



--------------------------------------------------------------------------------

   (c) Acceleration of Vesting

A Participant’s vested interest in his Account will automatically be 100% upon
the occurrence of the following events: [select the ones that are applicable]:

 

  (i) ☐   Death

 

  (ii) ☐   Disability

 

  (iii) ☐   Change in Control

 

  (iv) ☐   Eligibility for Retirement

 

  (v) ☐   Other:                                                  

                                                                       

 

  (vi) ☒   Not applicable.

 

   (d) Years of Service

 

  (i) A Participant’s Years of Service shall include all service performed for
the Employer and

 

  ☐   Shall

  ☐   Shall Not

include service performed for the Related Employer.

 

  (ii) Years of Service shall also include service performed for the following
entities:

 

                                                                              
                                         

 

                                                                              
                                         

 

                                                                              
                                         

 

                                                                              
                                         

 

                                                                              
                                         

 

                                                                              
                                         

 

  (iii) Years of Service shall be determined in accordance with (select one)

 

(A)   ☐    The elapsed time method in Treas. Reg. Sec. 1.410(a)-7    (B)   ☐   
The general method in DOL Reg. Sec. 2530.200b-1 through b-4    (C)   ☐    The
Participant’s Years of Service credited under [insert name of plan]
                                                                           
                                                                        (D)   ☐
   Other:                                                                       
                                                                        
                                                               

 

  (iv)  ☒  Not applicable.

 

- 15 -

October 3, 2017



--------------------------------------------------------------------------------

8.01 UNFORESEEABLE EMERGENCY

 

   (a)    A withdrawal due to an Unforeseeable Emergency as defined in
Section 2.24:

 

     ☐     Will

     ☒     Will Not [if Unforeseeable Emergency withdrawals are not

              permitted, proceed to Section 9.01]

 

     be allowed.

 

  (b) Upon a withdrawal due to an Unforeseeable Emergency, a Participant’s
deferral election for the remainder of the Plan Year:

 

     ☐     Will

     ☐     Will Not

be cancelled. If cancellation occurs, the Participant may resume participation
in accordance with Article 4 of the Plan.

 

- 16 -

October 3, 2017



--------------------------------------------------------------------------------

9.01 INVESTMENT DECISIONS

 

   Investment decisions regarding the hypothetical amounts credited to a
Participant’s Account shall be made by [select one]:

 

(a)  ☒    The Participant or his Beneficiary (b)  ☐    The Employer

 

- 17 -

October 3, 2017



--------------------------------------------------------------------------------

10.01 TRUST

 

   The Employer [select one]:

 

   ☒        Does

   ☐        Does Not

intend to establish a rabbi trust as provided in Article 11 of the Plan.

 

- 18 -

October 3, 2017



--------------------------------------------------------------------------------

11.01 TERMINATION UPON CHANGE IN CONTROL

The Plan Sponsor

 

     ☒     Reserves

     ☐     Does Not Reserve

the right to terminate the Plan and distribute all vested amounts credited to
Participant Accounts upon a Change in Control as described in Section 9.7.

 

11.02 AUTOMATIC DISTRIBUTION UPON CHANGE IN CONTROL

Distribution of the remaining vested balance of each Participant’s Account

 

     ☐    Shall

     ☒    Shall Not

automatically be paid as a lump sum payment upon the occurrence of a Change in
Control as provided in Section 9.7.

 

11.03 CHANGE IN CONTROL

A Change in Control for Plan purposes includes the following [select each
definition that applies]:

 

(a)

 

  ☒

   A change in the ownership of the Employer as described in Section 9.7(c) of
the Plan.

(b)

 

  ☒

   A change in the effective control of the Employer as described in
Section 9.7(d) of the Plan.

(c)

 

  ☒

   A change in the ownership of a substantial portion of the assets of the
Employer as described in Section 9.7(e) of the Plan.

(d)

 

  ☐

   Not Applicable.

 

- 19 -

October 3, 2017



--------------------------------------------------------------------------------

12.01 GOVERNING STATE LAW

 

   The laws of Pennsylvania shall apply in the administration of the Plan to the
extent not preempted by ERISA.

 

- 20 -

October 3, 2017



--------------------------------------------------------------------------------

The Plan Sponsor has caused this Adoption Agreement to be executed this
                     day of                 , 20            .

 

PLAN SPONSOR:  

 

By:  

 

Title:  

 

 

- 21 -

October 3, 2017



--------------------------------------------------------------------------------

APPENDIX A

For purposes of Sec. 7.01 “Cause” means that the Participant:

 

1. shall be guilty of malfeasance, willful misconduct or gross negligence in the
performance of services for the Employer;

 

2. shall not make his or her services available to the Employer on a full time
basis for any reason other than arising from Disability or from the
Participant’s incapacity due to physical or mental illness or injury which does
not constitute Disability and other than by reason of the fact that the
Participant’s employment has been terminated by the Employer prior to, or within
two years following, a Change in Control and other than for Cause; or”

 

3. during the period of Participant’s employment by the Employer, shall, in any
geographic area in which Kennametal is offering its services and products,
without the prior written consent of the Employer:

 

  a. directly or indirectly engage in, or

 

  b. assist or have an active interest in (whether as a proprietor, partner,
investor, shareholder, officer, director or any type of principal whatsoever),
or enter the employ of, or act as agent for, or advisor or consultant to, any
person, firm, partnership, association, corporation or business organization,
entity or enterprise which is or is about to become directly or indirectly
engaged in,

any business which is competitive with any business of the Employer or any
subsidiary or affiliate thereof in which the Participant is or was engaged;
provided, however, that the foregoing provisions of this definition are not
intended to include (or classify as “Cause”) the Participant’s purchasing, for
investment, not in excess of 1% of any class of stock or other corporate
security of any company which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.

The Committee shall determine whether or not Cause existed for termination of
Participant’s employment unless the Participant has a written employment
agreement with the Employer, in which case the determination shall be made in
the manner provided under the Participant’s said employment agreement.

 

- 22 -

October 3, 2017